Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Three Months Ended March 31, Years Ended December 31, 2009 2008 2008 2007 2006 2005 2004 Including Interest on Deposits: Earnings: Income before income taxes $ 6,434 8,835 35,125 34,960 30,725 32,919 30,532 Fixed charges 12,458 16,587 61,483 69,837 54,856 33,006 20,452 Total earnings $ 18,892 25,422 99,608 104,797 85,581 65,925 50,984 Fixed charges: Interest on deposits $ 11,425 14,400 53,241 59,553 46,032 28,516 17,226 Interest on borrowings 988 2,114 7,947 9,886 8,400 4,085 2,838 Amortization of debt issuance costs — 29 115 219 239 237 239 Interest portion of rental expense (1) 45 44 180 179 185 168 149 Total fixed charges $ 12,458 16,587 61,483 69,837 54,856 33,006 20,452 Preferred dividend requirements 740 — Total fixed charges and preferred dividends $ 13,198 16,587 61,483 69,837 54,856 33,006 20,452 Ratio of earnings to fixed charges, including interest on deposits 1.52 x 1.53 x 1.62 x 1.50 x 1.56 x 2.00 x 2.49 x Ratio of earnings to fixed charges and preferred dividends, including interest on deposits 1.43 x 1.53 x 1.62 x 1.50 x 1.56 x 2.00 x 2.49 x Excluding Interest on Deposits: Earnings: Income before income taxes $ 6,434 8,835 35,125 34,960 30,725 32,919 30,532 Fixed charges 1,033 2,187 8,242 10,284 8,824 4,490 3,226 Total earnings $ 7,467 11,022 43,367 45,244 39,549 37,409 33,758 Fixed charges: Interest on borrowings $ 988 2,114 7,947 9,886 8,400 4,085 2,838 Amortization of debt issuance costs — 29 115 219 239 237 239 Interest portion of rental expense (1) 45 44 180 179 185 168 149 Total fixed charges $ 1,033 2,187 8,242 10,284 8,824 4,490 3,226 Preferred dividend requirements 740 — Total fixed charges and preferred dividends $ 1,773 2,187 8,242 10,284 8,824 4,490 3,226 Ratio of earnings to fixed charges, excluding interest on deposits 7.23 x 5.04 x 5.26 x 4.40 x 4.48 x 8.33 x 10.46 x Ratio of earnings to fixed charges and preferred dividends, excluding interest on deposits 4.21 x 5.04 x 5.26 x 4.40 x 4.48 x 8.33 x 10.46 x (1) Estimated to be one-third of rental expense.
